                  IN THE UNITED STATES DISTRICT COURT                       FEB 11 2020
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           DANVILLE DIVISION

CYNTHIA D.,                            )
                                       )
             Plaintiff,                )      Case No. 4:18-cv-00036
                                       )
v.                                     )      ORDER
                                       )
COMMISSIONER OF SOCIAL                 )      By: Hon. Jackson L. Kiser
SECURITY,                              )          Senior United States District Judge
                                       )
             Defendant.                )


      Before me is the Report and Recommendation (“R&R”) of the United States

Magistrate Judge recommending that I grant the Commissioner’s Motion for

Summary Judgment and affirm the Commissioner’s final decision. The R&R was filed

on December 26, 2019, and the parties had fourteen (14) days to file objections. No

objections were filed. Accordingly, it is ORDERED and ADJUDGED that the

R&R [ECF No. 25] shall be, and hereby is, ADOPTED in its entirety. The

Commissioner’s Motion for Summary Judgment [ECF No. 23] is GRANTED and

the final decision of the Commissioner is AFFIRMED. The clerk is directed to

remove this case from the active docket of the court.
      The clerk is directed to send a copy of this Order to all counsel of record and

to Magistrate Judge Hoppe.

      ENTERED this 11th day of February, 2020.



                                s/Jackson L. Kiser
                                SENIOR UNITED STATES DISTRICT JUDGE
